Name: Commission Regulation (EEC) No 1790/76 of 22 July 1976 laying down rules for the application of special measures in respect of soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 7 . 76 Official Journal of the European Communities No L 199/37 COMMISSION REGULATION (EEC) No 1790/76 of 22 July 1976 laying down rules for the application of special measures in respect of soya beans provisions of the common agricultural policy, sums owed by a Member State or duly authorized body, expressed in national currency and representing amounts fixed in units of account, shall be paid on the basis of the relationship between the unit of account and the national currency which obtained at the time when the transaction or part transaction was carried out ; Whereas Article 6 of Regulation (EEC) No 1134/68 provides that the time when a transaction is carried out shall be considered as being the date on which occurs the event, as defined by Community rules, or, in the absence of and pending adoption of such rules, by the rules of the Member State concerned , in which the amount involved in the transaction becomes due and payable ; Whereas, under Article 2 ( 1 ) of Regulation (EEC) No 1900/74, a subsidy is payable to soya bean producers when the guide price for this product is higher than the average world market price as fixed by the Commission ; whereas the granting of the subsidy thus depends on the level of the said price ; whereas, consequently, entitlement thereto arises only after the price has been fixed ; whereas , to ensure the uniform operation of the subsidy arrangements , the conversion rate to be used in calculating the amount of the subsidy in national currencies should be that appli ­ cable on the date of adoption by the Commission of the Regulation fixing the average world market price ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to - Council Regulation (EEC) No 1900/74 of 15 July 1974 laying down special measures for soya beans ('), and in particular Articles 2 (4) and 3 thereof, Whereas, in view of the price fluctuations normal on the world market , it is necessary, in order that an average world market price for soya beans may be fixed, that weekly determinations of that price be made ; Whereas provision should be made for the offers and quotations used for this purpose to be adjusted so as to allow for any differences in presentation , quality, terms and place of delivery in relation to those by reference to which the said average is to be fixed ; Whereas, pursuant to Article 3 of Council Regulation (EEC) No 1777/76 of 20 July 1976 on special measures for soya beans (2 ), Member States must intro ­ duce arrangements whereby, in the event that a subsidy is payable, steps may be taken to check that the crop area in respect of which the subsidy has been applied for accords with that sown and harvested ; whereas to this end each grower should submit a crop declaration and a harvest declaration containing suffi ­ cient information to enable such check to be made ; whereas to this same end the particulars to be commu ­ nicated to the Commission by the Member States should be specified ; Whereas , in order that the checking arrangements may be more effective, provision should be made for sample on-the-spot checks of a representative number of crop and harvest declarations ; Whereas Article 4 (2) of Council Regulation (EEC) No 1134/68 of 30 July 1968 laying down rules for the implementation of Regulation (EEC) No 653/68 on conditions for alterations to the value of the unit of account used for the common agricultural policy (3 ) provides that , for transactions carried out pursuant to HAS ADOPTED THIS REGULATION : Article 1 1 . For the purpose of determining the average world market price for soya beans, there shall be esta ­ blished each week a world market price per 100 kg, on the basis of the most favourable offers and quota ­ tions in respect of deliveries to be made : ( ¢) OJ No L 201 , 23 . 7 . 1974, p . 5 . ( 2 ) See page 5 of this Official Journal . (3 ) OJ No L 188 , 1 . 8 . 1968 , p . 1 . No L 199 /38 Official Journal of the European Communities 24 . 7 . 76 2 . This declaration shall include :  within 30 days following the date on which the offers and quotations are recorded ;  during the third month following that in which the said offers and quotations are recorded . 2 . The average world market price shall be the arith ­ metical mean of the weekly prices referred to in para ­ graph 1 , recorded over the period specified in Article 1 ( 1 ) of Council Regulation (EEC) No 1777/76 .  the surname, forenames , signature and address of the producer ;  the area sown , in hectares and ares, indicating whether irrigated or not ;  the cadastral register number of the areas sown , or a reference recognized as equivalent by the body responsible for checking the declaration . Article 2 Article 5 1 . Producers who have submitted a declaration as specified in Article 4 shall each year not later than 31 December lodge with the appropriate authorities a harvest declaration . 2 . This declaration shall include : 1 . Where the offers and quotations recorded relate to : (a) products put up otherwise than in bulk , such offers and quotations shall be reduced by the additional value attributable to the form of presentation ; (b) a quality other than the standard quality for which the guide price was fixed , they shall be adjusted by reference to the coefficients of equivalence shown in the Annex hereto ; (c) products delivered c &amp; f , they shall be increased by 0-2 % ; (d) products delivered cif at a frontier crossing point other than Rotterdam , they shall be adjusted by reference to the difference in freight and insurance costs as against products delivered cif Rotterdam ; (e) products delivered cif Rotterdam , they shall be increased by 0-20 unit of account to take account of unloading and forwarding costs ; ( f) products delivered fas , fob or otherwise , they shall be increased , as appropriate , by loading, freight and insurance costs from the point of shipment or loading to the frontier crossing point . 2 . For the purposes of paragraph 1 , only the lowest available costs in respect of loading, freight and insur ­ ance shall be taken into account .  the surname, forenames , signatures and address of the producer,  the area harvested , in hectares and ares,  the reference number of the crop declaration ,  the quantity harvested ,  the place where the soya beans are stored, or, if they have been sold and delivered , the surname, forenames and address of the purchaser, and the quantities delivered . 3 . Where a subsidy is payable under Article 2 ( 1 ) of Regulation (EEC) No 1900/74, this declaration shall be regarded as equivalent to an application for the subsidy. Article 6 Article 3 1 . Member States shall make on-the-spot sample checks of the accuracy of the crop and harvest declara ­ tions submitted by producers . 2 . Such checks shall be made on a representative percentage of declarations, having regard to the geogra ­ phical distribution of the areas concerned . Subsidies shall be granted only in respect of areas : (a ) the whole of which have been sown and harvested , and (b) in respect of which there has been submitted a crop declaration in accordance with the provisions of Article 4 , and a harvest declaration in accor ­ dance with the provisions of Article 5 . Article 7 The control arrangements provided for in Article 3 of Regulation (EEC) No \ 771H6 may include provisions empowering Member States to require the submission of any additional documents considered necessary .Article 4 Article 8 1 . All soya bean producers shall each year, not later than 30 June , lodge with the appropriate authorities a crop declaration in respect of soya beans . However, for soya beans sown in 1976 the final date shall be 1.5 September 1976 . Where a subsidy is payable , producer Member States shall make payment within 120 days following the date on which the average world market price is fixed . 24. 7 . 76 Official Journal of the European Communities No L 199/39 Article 9 beans sown and harvested , and of the results of the checks carried out pursuant to Article 5 of Regulation (EEC) No 1777/76 . 2 . During the month following that in which payment of the subsidy for the marketing year in ques ­ tion is to be completed , producer Member States shall notify the Commission of the areas in respect of which the subsidy has been paid . The event, within the meaning of Article 6 of Regula ­ tion (EEC) No 1134/68 , in which the subsidy in respect of soya beans becomes due and payable shall be considered to have occurred on the date on which the Commission adopts the Regulation fixing the average world market price for soya beans in respect of the crop in question . Article 11 Article 10 1 . Producer Member States shall notify the Commis ­ sion before 31 January of each year of the area of soya This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 July 1976 . For the Commission P.J. LARDINOIS Member of the Commission ANNEX Coefficients of equivalence for soya beans Amount to be deduc ted troni the price ( u.a ./ 100 kg) Amount to be added to he price ( u.a . / 100 ke ) A. Soya beans from the United States (grade : US No 2) B. Soya beans from Brazil ¢5